t c memo united_states tax_court gary t mackey petitioner v commissioner of internal revenue respondent docket no filed date p did not file federal_income_tax returns for the years but remitted amounts with his filing extension requests for of those years r issued notices of deficiency and p timely filed petitions for redetermination r erroneously assessed the deficiencies and additions to tax determined in the notices r’s subsequent abatement of the assessments resulted in the issuance of an erroneous refund for held r is not estopped from asserting the deficiencies and additions to tax remaining at issue held further p’s remittances do not affect the amounts of the deficiencies at issue held further r has failed to meet his burden of production under sec_7491 i r c with respect to the addition_to_tax under sec_6654 i r c determined for gary t mackey pro_se james e archie for respondent memorandum opinion halpern judge by notices of deficiency dated date the notices respondent determined deficiencies in and additions to petitioner’s federal income taxes for his taxable calendar years through the audit years as follows year deficiency sec_6651 additions to tax sec_6651 sec_6654 dollar_figure dollar_figure -- big_number big_number dollar_figure big_number dollar_figure dollar_figure big_number -- -- -- to be determined to be determined dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pursuant to a stipulation of settled issues filed with the court the parties have stipulated petitioner’s items of income for and certain items of deduction available to him for such years that there are no deficiencies or additions to tax for and and that there are overpayments of dollar_figure and dollar_figure for and respectively respondent has also conceded the additions to tax under sec_6651 for and the issues remaining for decision are whether respondent’s actions and communications in the wake of assessments made but subsequently abated with respect to the audit years preclude him from prevailing with respect to the deficiencies and additions to tax remaining at issue amounts petitioner remitted at the time of filing extension requests for and reduce the deficiencies determined for those years and respondent has satisfied his burden of production under sec_7491 with respect to the sec_6654 additions to tax remaining at issue unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background the parties have filed a stipulation of facts and have submitted this case without trial pursuant to rule the stipulation of facts with accompanying exhibits is incorporated herein by this reference we have inferred additional facts from uncontested portions of the parties’ submissions we shall set forth only such facts as are necessary to understand our discussion and conclusion at the time he filed the petition petitioner resided in arlington texas although he requested an extension of time to file his federal_income_tax return for each of the audit years petitioner did not file a return for any audit year petitioner did however remit dollar_figure and dollar_figure with his extension requests for and respectively the remittance and the remittance respectively following receipt of the notices petitioner mailed the petition to the court on date the last day for timely filing the petition possibly due to contamination of the mails by anthrax we did not receive the petition until date respondent did not receive a copy of the petition in time to stop him from assessing the deficiencies and additions to tax set forth in the notices plus applicable_interest on date on the assumption that petitioner had failed timely to petition the court following receipt of a copy of the petition however respondent’s counsel by letter dated date notified petitioner of the assessments and stated that he had requested abatement thereof respondent abated the assessments on date also on date respondent’s austin service_center notified petitioner by letter that it had credited petitioner’s account for in the amount of dollar_figure1 and that such amount would be refunded to him if he owed no other taxes or that amount equals the sum of the assessments of tax dollar_figure and additions to tax dollar_figure for other debts we are required to collect petitioner received a dollar_figure refund shortly thereafter the refund for by letter dated date respondent’s austin service_center responded to an unspecified inquiry from petitioner regarding his taxable_year the letter states in part you don’t need to do anything further now on this matter if you receive or have received additional notices about this account please disregard them on date the court issued its standing_pretrial_order and notice setting the case for trial at the trial session of the court commencing on date in dallas texas subsequent consultations between the parties led to the stipulation of facts and stipulation of settled issues referenced above i deficiencies discussion a effect of respondent’s prior actions although petitioner assigns error to respondent’s determinations of deficiencies in tax for each of the audit years petitioner’s only pertinent averments are that respondent allowed no business_expenses in computing petitioner’s income and did not acknowledge payments made by petitioner petitioner doe sec_2 that amount equals the sum of the abated assessments for dollar_figure and interest thereon dollar_figure there is no explanation of why this refund was made not aver specific expenses that respondent failed to allow in any event by the stipulation of settled issues respondent has allowed various business and other deductions those deductions however are not sufficient to reduce to zero the deficiencies determined for and nevertheless petitioner argues that respondent’s continued assertion of the deficiencies and additions to tax remaining at issue is not fair based on respondent’s allegedly misleading actions and statements in connection with the premature assessments of the amounts set forth in the notices thus while in effect acknowledging unreported income in excess of the deductions allowed by respondent for and petitioner does not want to pay the resulting deficiencies in tax and sec_6654 additions to tax claiming that respondent’s actions led him to believe that his case had been resolved thereby prompting him to discard records that would have substantiated additional deductions although not phrased in so many words petitioner’s argument essentially amounts to a claim of estoppel equitable_estoppel is a judicial doctrine that precludes a party from denying that party’s own acts or representations that induced another to act to his or her detriment e g 74_tc_743 affd 673_f2d_784 5th cir it is to be applied against the commissioner only with utmost caution and restraint e g 98_tc_695 we have previously denied estoppel claims of taxpayers based on erroneous abatements or refunds see eg 23_tc_565 affd 231_f2d_8 5th cir brown v commissioner tcmemo_1996_100 affd without published opinion 181_f3d_99 6th cir wilson v commissioner tcmemo_1991_491 beer v commissioner tcmemo_1982_735 affd 733_f2d_435 6th cir although we deem it unnecessary to provide an indepth analysis of the doctrine_of equitable_estoppel here we do note that one of the key elements of an estoppel claim is reasonable reliance on the acts or statements in question 111_tc_198 ndollar_figure affd sub nom 294_f3d_432 2d cir given the fact that the aggregate deficiencies and additions to tax determined in the notices exceeded petitioner’s corresponding remittances by more than dollar_figure respondent’s counsel had previously notified petitioner that assessments had been made in error and that corrective action would follow to restore the status quo and petitioner received no indication from either respondent’s counsel or this court that his case had been resolved we conclude that petitioner’s reliance on the erroneous refund and contemporaneous correspondence from respondent’s austin service_center as grounds for discarding his records was not reasonable petitioner implies that he should prevail because he is without fault insofar as the erroneous refund is concerned any such argument is unavailing in light of petitioner’s failure_to_file a return and report his tax obligation for any of the years at issue b effect of prior remittances by the petition and on brief petitioner argues that respondent determined deficiencies for and without taking into account the and remittances respondent concedes the fact of the remittances but argues that the remittances are irrelevant to the determination of the and deficiencies we agree with respondent for federal_income_tax purposes the word deficiency has a specific meaning it is defined in sec_6211 as the amount by which the tax imposed exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made we assume that petitioner’s argument is that in determining deficiencies in tax for and respondent was required to give petitioner credit for the and remittances pursuant to sec_6211 amounts previously assessed or collected without assessment as a deficiency however according to transcripts of petitioner’s accounts with respondent for the audit years to which the parties have stipulated respondent had not prior to determining deficiencies for and assessed amounts corresponding to the and remittances as a deficiency or otherwise furthermore respondent did not collect such amounts as a deficiency indeed at the time the and remittances were received by respondent petitioner had filed no returns for those years and respondent had not yet determined any deficiencies in tax for those years see eg malachinski v commissioner tcmemo_1999_182 affd 268_f3d_497 7th cir respondent thus properly disregarded the and remittances in determining the deficiencies for those years we note that respondent’s erroneous postnotice assessments of the and deficiencies similarly do not constitute amounts previously assessed as a deficiency to be taken into account under sec_6211 in determining the deficiencies for those years see 51_tc_641 premature assessments of deficiencies were void and therefore are not taken into account under sec_6211 even though the commissioner did not abate such assessments until after the petition was filed revd on other grounds 430_f2d_1 5th cir revd 403_us_190 nor does the refund improvidently made by respondent for affect the continued ii additions to tax a sec_6654 sec_6654 provides for an addition_to_tax in the form of an interest charge in the event of an underpayment of a required_installment of individual estimated_tax see sec_6654 as relevant to this case each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b for purposes of sec_6654 an individual’s tax consists of income_tax and self-employment_tax and is determined before the application of any wage withholding credit4 but after the application of other allowable credits sec_6654 see sec_31 the due dates of the required installments for a calendar taxable_year are april june continued deficiency determined by respondent for that year see sec_6211 hillenbrand v commissioner tcmemo_2003_303 nonrebatable erroneous refunds do not enter into determination of deficiencies in taxpayers’ gift_taxes sec_301_6211-1 proced admin regs an amount refunded is not a rebate unless the refund resulted from a substantive determination by the commissioner as to the taxpayer’s correct_tax for that year under sec_6654 wage withholding credits are treated as payments of estimated_tax and september of that year and january of the following year sec_6654 and the interest charge on any underpayment runs from the due_date of the installment to april of the following year or to the date of payment if earlier sec_6654 there are two mechanical exceptions to the applicability of the sec_6654 addition_to_tax first as relevant to this case the addition is not applicable if the tax shown on the individual’s return for the year in question or if no return is filed the individual’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the individual’s tax for the preceding_taxable_year was zero sec_6654 b sec_7491 sec_7491 imposes the burden of production in any court_proceeding ie the burden of moving forward with evidence on the commissioner with respect to the liability of any individual for penalties and additions to tax in order to effective for taxable years beginning after date the threshold_amount is dollar_figure taxpayer_relief_act_of_1997 publaw_105_34 111_stat_994 respondent is no longer asserting additions to tax under sec_6654 for petitioner’s and taxable years sec_7491 applies to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of continued meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate he need not negate the existence of any circumstantial defense such as reasonable_cause 116_tc_438 h conf rept pincite 1998_3_cb_747 see sec_6654 providing for waiver of the addition_to_tax under certain extenuating circumstances c discussion we are concerned only with and because petitioner did not file returns for those years the applicability of the dollar_figure de_minimis exception under sec_6654 discussed above is determined on the basis of petitioner’s actual tax for those years less wage withholding the stipulation of settled issues filed by the parties establishes that petitioner’s tax as so defined for each of those years exceeded dollar_figure those stipulations also preclude the applicability of the sec_6654 exception zero tax for preceding year to and however nothing in the record continued publaw_105_206 sec c 112_stat_727 in his brief respondent concedes that his examination of petitioner’s and taxable years ie the years remaining at issue commenced after date the stipulation of settled issues categorizes petitioner’s earned_income for the years as nonemployee compensation which by definition is not subject_to wage withholding see sec_3401 sec_3402 indicates that petitioner’s tax was greater than zero since the possibility remains that the sec_6654 exception applies to respondent has failed to satisfy sec_7491 with respect to the sec_6654 addition_to_tax for that year petitioner therefore is not liable for such addition_to_tax the and remittances were made on april of and respectively since the interest charge on quarterly underpayments of estimated_tax ceases to accrue on april of the following year see sec_6654 petitioner’s remittances with respect to and could not reduce the amounts of any quarterly underpayments of estimated_tax with respect to those years in the absence of any returns for and and any offsetting remittances the amounts of those underpayments are determined solely by reference to petitioner’s actual tax for each such year more precisely percent thereof as governed by the stipulation of settled issues in light of the foregoing respondent has satisfied sec_7491 with respect to the sec_6654 additions to tax for and iii conclusion we conclude that respondent is not estopped from asserting deficiencies and additions to tax with respect to and amounts petitioner remitted with his filing extension requests for and do not reduce the deficiencies for those years and respondent has satisfied his burden of production with respect to the additions to tax for and but not with respect to the addition_to_tax for to reflect the foregoing decision will be entered under rule
